Case 2:16-cv-05203-GJP Document 18-7 Filed 12/17/18 Page 1 of 2




             Exhibit C-2
 Case 2:16-cv-05203-GJP Document 18-7 Filed 12/17/18 Page 2 of 2
PRIVILEGED AND CONFIDENTIAL
SUBJECT TO SEAL PURSUANT TO 31 U.S.C. § 3730

                   BAYER CONFIDENTIAL INTERVIEWEE 4


October 18, 2016 Telephone Interview
  1. Interviewer: Thank you for taking the time to talk with us about the
      reimbursement support industry. As you know we are a private research team
      looking to develop a better understanding of this industry. We conduct this
      research by conducting 55 minute interviews of reimbursement personnel and
      also the pharmaceutical sales reps. So over the last decade the pharmaceutical
      industry has made an enormous investment in reimbursement services. This
      research is important to help us understand whether that has been an effective use
      of resources. So as is customary in qualitative research I will be recording the
      interview. This serves mainly to ensure that I accurately record your responses
      and also to assess my own performance. The interview lasts 55 minutes. As we
      go through the process, I will periodically remind you where we are with respect
      to time. Given that we have such a short time, there may be times when I will
      have to redirect you and move you on to another topic, so that all topics can be
      covered. We have no particular bias one way or another about the industry. We
      value your opinions, thoughts and insights and we ask that you share them openly
      and honestly with us. Also at the end of 55 minutes you will receive an email
      with both the payment form with payment information, as you will paid $125 for
      the 55 minutes and a survey link that has 5 survey questions regarding your
      experience during the interview. The survey is optional. Some of the research
      questions will be open ended and require a more free flowing response. Other
      questions will be in the form of multiple choice, where you will be read a
      statement and have 4 options the A) you strongly agree, B) agree, C) strongly
      disagree and D) disagree. Then I will follow up with the question, tell me why
      you answered the way you did? Because this is research study the questions are
      standardized. The questions are designed to cover a wide range of roles within the
      industry, so some questions may not apply to you within your role within the
      industry. And finally with that intro let’s begin. Just so we have it on record, I’m
      talking with CI-4 and you’re employed by A-Line staffing right with the Lash
      Group?
  2. CI-4: Yes



                                           1
